DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The amendment of 30 December 2021 has been entered.
Disposition of claims:
	Claims 1, 14, and 19 have been amended.
	Claims 5-6, 11, 13, and 21-24 are cancelled.
	Claims 25-28 are new.
	Claims 1-4, 7-10, 12, 14-20, and 25-28 are pending.
The amendments to claims 1, 14, and 19 have overcome (i) the rejections of claims 1-2, 7, 12, 14-15, 19-20, and 23-24 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oshiyama ‘723 (WO 2008/044723 A1 – machine translation relied upon) in view of Xia ‘004 (US 2010/0244004 A1) set forth in the last Office action; (ii) the rejections of claims 8 and 21-22 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oshiyama ‘723 (WO 2008/044723 A1 – machine translation relied upon) in view of Xia ‘004 (US 2010/0244004 A1), and further in view of Chi et al. (US 2008/0217582 A1), Kimyonok et al. (US 2011/0196104 A1), and Brown et al. (US 2004/0086743 A1) set forth in the last Office action; (iii) the rejection of claim 9 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oshiyama ‘723 (WO 2008/044723 
The terminal disclaimer filed 30 December 2021 has obviated the rejection of claims 1-4, 7, and 12 on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,411,201 set forth in the last Office action. The rejection has been withdrawn.

Response to Arguments
Applicant’s arguments, see sections (1) through (5) of the reply filed 30 December 2021, with respect to (i) the rejections of claims 1-2, 7, 12, 14-15, 19-20, and 23-24 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oshiyama ‘723 (WO 2008/044723 A1 – machine translation relied upon) in view of Xia ‘004 (US 2010/0244004 A1) set forth in the last Office action; (ii) the rejections of claims 8 and 21-22 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oshiyama ‘723 (WO 
The (i) rejections of claims 1-2, 7, 12, 14-15, 19-20, and 23-24 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oshiyama ‘723 (WO 2008/044723 A1 – machine translation relied upon) in view of Xia ‘004 (US 2010/0244004 A1) set forth in the last Office action; (ii) the rejections of claims 8 and 21-22 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oshiyama ‘723 (WO 2008/044723 A1 – machine translation relied upon) in view of Xia ‘004 (US 2010/0244004 A1), and further in view of Chi et al. (US 2008/0217582 A1), Kimyonok et al. (US 2011/0196104 A1), and Brown et al. (US 2004/0086743 A1) set forth in the last Office action; (iii) the rejection of claim 9 

Applicant’s arguments, see the 1st paragraph of p. 12 of the reply filed 30 December 2021, with respect to the rejection of claims 1-4, 7, and 12 on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,411,201 set forth in the last Office action have been fully considered and are persuasive.  The rejection of claims 1-4, 7, and 12 on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,411,201 set forth in the last Office action has been withdrawn. 

EXAMINER’S AMENDMENT
An extension of time under 37 CFR 1.136(a) is required in order to make an examiner’s amendment that places this application in condition for allowance. During a conversation conducted on 31 January 2022, Applicant's representative requested an extension of time for 1 MONTH(S) and authorized the Director to charge Deposit Account No. 04-1679 the required fee of $ 200.00 for this extension and authorized the following examiner’s amendment. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

	16.	(Currently amended) The first device of claim 14, wherein the organic layer further comprises a host, and wherein the host comprises a triphenylene containing benzo-fused thiophene or benzo-fused furan;
wherein any substituent in the host is an unfused substituent independently selected from the group consisting of CnH2n+1, OCnH2n+1, OAr1, N(CnH2n+1)2, N(Ar1)(Ar2), CH=CH-CnH2n+1, C≡CCnH2n+1, Ar1, Ar1-Ar2, and CnH2-Ar1
wherein n is from 1 to 10; and wherein Ar1 and Ar2 are independently selected from the group consisting of benzene, biphenyl, naphthalene, triphenylene, carbazole, and heteroaromatic analogs thereof.

s, theater or stadium screens, and [[a ]]signs.

25.	(Currently amended) The compound of claim 1, wherein (ii) A3 is bonded to ring B and A2 is bonded to Ir.

26.	(Currently amended) The compound of claim 1, wherein (iii) A2 is bonded to ring B and A1 is bonded to Ir.

27.	(Currently amended) The compound of claim 1, wherein (iv) A1 is bonded to ring B and A2 is bonded to Ir.

28.	(Currently amended) The compound of claim 1, wherein (v) A3 is bonded to ring B and A4 is bonded to Ir.

Allowable Subject Matter
Claim 1-4, 7-10, 12, 14-20, and 25-28 are allowed.
The following is an examiner’s statement of reasons for allowance.
As outlined in paragraphs 82-98 of the Office Action of 18 March 2021, Xia ‘004 (US 2010/0244004 A1) in view of Yagi (US 2008/0297038 A1) and Oshiyama ‘723 (WO 2008/044723 A1 – machine translation relied upon) and as outlined in paragraphs 29-39 of the Office Action of 07 October 2021, Oshiyama ‘723 (WO 2008/044723 A1 – machine translation relied upon) in view of Xia ‘004 (US 2010/0244004 A1) are representations of the closest prior art.
Regarding Xia ‘004 in view of Yagi and Oshiyama ‘723, the rejection outlined in paragraphs 82-98 of the Office Action of 18 March 2021 relies on the teachings of Yagi that both dibenzofuran skeletons and dibenzofuran skeletons in which a carbon atom has been replaced with a nitrogen atom (aza-type dibenzofuran) can be used interchangeably in iridium complexes. However, Applicant's data shown in Table 3 of the instant specification and discussed in section (7) of the reply filed 18 June 2021 show that this is not the case for the compounds of the instant invention.
Regarding Oshiyama ‘723 in view of Xia ‘004, Oshiyama ‘723 does not exemplify any compound in which the aza-dibenzofuran or aza-dibenzothiophene skeleton of the ligands of the coordination compounds of Oshiyama ‘723 has the bonding orientation required in the current claims 1, 14, and 19. Oshiyama ‘723 provides no teaching or motivation for modifying the compounds of Oshiyama ‘723 to have the require bonding orientation. 
Additionally, Applicant's data shown in Table 3 of the instant specification and discussed in section (7) of the reply filed 18 June 2021 show that dibenzofuran skeletons and dibenzofuran skeletons in which a carbon atom has been replaced with a nitrogen atom are not equivalent structures. Therefore, while Xia ‘004’s teaches various 
Furthermore, Applicant's data shown in Table 3 of the instant specification and discussed in section (7) of the reply filed 18 June 2021 show that the different orientations of the aza-type dibenzofuran skeleton with respect to the Ir atom and the pyridine ring are non-equivalent.
In sum, claims 1-4, 7-10, 12, 14-20, and 25-28 are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN CLAY KERSHNER whose telephone number is (303)297-4257. The examiner can normally be reached M-F, 9am-5pm (Mountain).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C KERSHNER/           Primary Examiner, Art Unit 1786